DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 03/14/2022.
Claims 14-15 and 17-25 are pending in the application. Claim 14 is currently amended. Claims 15 and 17-18 are previously presented. claim 16 is newly cancelled. Claims 19-25 are withdrawn without traverse in response to the restriction requirement. Claims 14-15 and 17-18 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 and 17-18 are rejected under 35 USC 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite a composition which is a mixture of natamycin and mycosamine in varying ratios. However, either natamycin or mycosamine is naturally occurring. Further, the mixture of natamycin and mycosamine is known to exist in the nature as well. For example, De Hann WO2019086571 A1 teaches that natamycin experiences decomposition to form mycosamine, and that the decomposition product mycosamine is not known to have any antifungal effect, nor is it toxic (page 4, line 23-26). Therefore, the mixture of natamycin and mycosamine naturally exist with the ratio as disclosed in the claims, and it does not appear that the mixture as claimed has any characteristics that are different from the naturally occurring combination of natamycin and mycosamine. This judicial exception is not integrated into a practical application because the claims describe a mixture of two naturally occurring compounds that possess the same characteristics as they are in the nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Haan WO2019086571 A1 (hereinafter referred to as De Haan) in view of Borden US Patent No. 5,942,611 (hereinafter referred to as Borden) and Pimputka US Patent Application Publication No. 2011/0212013 (hereinafter referred to as Pimputka).
Regarding claims 14-15 and 17-18, De Haan teaches a method for inactivating mold spores in a beverage that has pH 2-4 using natamycin (page 3, line 22-24).
 De Haan is silent regarding the source of Natamycin used in the method. 
Borden teaches a process for recovering high purity and high quality natamycin from fermentation broth comprises the steps of adjusting the pH of the broth to above about 10 and adding an amount of a water-miscible solvent sufficient to dissolve the natamycin in the broth, followed by removing insoluble solids from the pH-adjusted broth and lowering the pH of the broth to a level sufficient to precipitate the natamycin, and obtaining the natamycin from the broth; in one embodiment,  a natamycin that has a purity of as high as 98% (on an anhydrous basis) is obtained by the method (Abstract; column 1, line 34-46; column 4, example 3).
Both De Haan and Borden are directed to natamycin. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified De Hann by using the natamycin such as natamycin of 98% pure obtained from the method as disclosed by Borden, for the reason that such a natamycin product is of high purity/high quality.
De Haan as modified by Borden is silent regarding the natamycin product contains mycosamine. However, De Hann teaches that under the acidic condition of the method after prolonged incubation periods, natamycin will experience decomposition to form mycosamine, and that the decomposition product mycosamine is not known to have any antifungal effect, nor is it toxic (page 4, line 23-26). Pimputkar teaches in a decomposition-type of chemical reaction such as the decomposition of ammonia into nitrogen and hydrogen, the equilibrium mole fractions of  ammonia, nitrogen and hydrogen can be altered through the addition of decomposition product nitrogen or hydrogen because, based on Le Chatelier's principle, which states that a system will counteract the imposed change on a system in which the balance of the products and reactants of a chemical reaction will shift towards the reactant side resulting in an increase in the reactant if additional products were added ([0046; 0055; 0098]).
Both De Hann and Pimpukta are directed to decomposition of a substance, and where De Haan teaches that natamycin undesirably decomposes into mycosamine to form an inactive product, Pimpukta teaches that by utilizing Le Chatelier's principle, adding a decomposition product will shift a decomposition reaction towards the reactant side. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified De Haan by adding pure mycosamine which is the decomposition product of natamycin to the natamycin product before it is added to beverage so as to suppressed/stabilized the decomposition of natamycin when it is used to inactivate mold spores in a beverage.
De Haan in view of Borden and Pimputka is silent regarding the ratios of natamycin/mycosamine as recited in the claims. However, since De Haan teaches that mycosamine is not toxic and mycosamine is present in the acidic beverage after a prolonged period of time anyway, a skilled artisan would have been motivated to vary the amount of mycosamine added to natamycin so as to better stabilize natamycin when it is used to inactivate mold spores in a beverage. Therefore, the ratios as recited in claims 14 and 17-18 are merely obvious variants of the prior art, given that  the amount of mycosamine added to natamycin is obvious and that the ratio of natamycin/mycosamine depends on the amount of mycosamine added.
De Haan as modified Borden as recited above teaches natamycin is 98% pure (on anhydrous basis), modification of De Haan with Borden and Pimputka would resulted in a mixture comprising natamycin and mycosamine the total amount of which either overlaps with or is very close those recited in claims 14-15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). It has also been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
 Claims 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Borden US Patent No. 5,942,611 (hereinafter referred to as Borden ) in view of Coyne US Patent Application Publication No. 2014/0141137 (hereinafter referred to as Coyne) and Pimputka US Patent Application Publication No. 2011/0212013 (hereinafter referred to as Pimputka).
Regarding claims 14-15, Borden teaches a method for recovering natamycin from fermentation broth in which natamycin obtained is 98% pure on anhydrous basis (column 1, line 34-46; column 4, example 3).
Borden is silent regarding mycosamine.  
Coyne teaches that Natamycin is an antimicrobial agent that is used to preserve cheese, dried fermented sausages and juice; however, an acid condition such as the acid of the juice promotes degradation of natamycin in which natamycin decomposes to form inactive aminosugar mycosamine ([0004-0005]. As such, Coyne suggest that decomposition of natamycin is not desirable.
Pimputkar teaches in a decomposition type chemical reaction such as the decomposition of ammonia into nitrogen and hydrogen, the equilibrium mole fractions of  ammonia, nitrogen and hydrogen can be altered through the addition of decomposition product nitrogen or hydrogen because, based on Le Chatelier's principle, which states that a system will counteract the imposed change on a system in which the balance of the products and reactants of a chemical reaction will shift towards the reactant side resulting in an increase in the reactant if additional products were added ([0046; 0055; 0098]).
Both Borden and Coyne are directed to natamycin, and wherein Coyne teaches that natamycin undesirably decomposes into mycosamine to lose its antimicrobial effect in acidic condition, Pimpukta teaches that by utilizing Le Chatelier's principle, adding decomposition product will shift a decomposition reaction towards the reactant side. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Borden by adding mycosamine which is the decomposition product of natamycin to the natamycin product as disclosed by Borden. Doing so would have suppressed/stabilized the decomposition of natamycin when it is used to preserve a food such as juice.
Borden in view of Coyne and Pimputka is silent regarding the ratios of natamycin/mycosamine as recited in the claims. Nevertheless, a skilled artisan would have been motivated to vary the amount of mycosamine added to natamycin so as to better stabilize natamycin when it is used to preserve a food such as juice. Therefore, the ratios as recited in claims 14 and 17-18 are merely obvious variants of the prior art, given that  the amount of mycosamine added to natamycin is obvious and that the ratio of natamycin/mycosamine depends on the amount of mycosamine added.
Borden as recited above teaches natamycin is 98% pure (on anhydrous basis), modification of Borden with Coyne and  Pimputka would resulted in a mixture comprising natamycin and mycosamine the amount of which either overlaps with or is very close those recited in claims 14-15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). It has also been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered and the examiner’s response is shown below:
Regarding the 35 USC 101 rejection, applicant argues that the mixture of natamycin and mycosamine with the claimed ratio does not exist in nature.
Applicant’s arguments are considered but found unpersuasive. Natamycin experiences decomposition to form mycosamine thus the ratio as claimed necessarily exits in nature depending on the degree of decomposition. See De Hann WO2019086571 A1 page 4, line 23-26).
The 35 USC 102 rejection and the 35 USC 103 rejection over Health Canada is withdrawn in light of the amendment made to the claim 14.
Regarding the 35 USC 103 rejection over De Hann as modified by Borden and Pimputka or over Borden  in view of Coyne and Pimputka, applicant asserts that the rejection should be withdrawn in light of the unexpected result shown in the instant specification. In particular, applicant submits that Example 1-4 of the instant specification has shown that the mixture of natamycin and mycosamine achieved a synergistic improved activity against microorganism.
Applicant’s arguments are considered but found unpersuasive because:
First, the showing is not commensurate in scope with the claim. In particular, the result for natamycin/mycosamine ratio of 1:4  to 4:1 as shown in the examples does not enable the much broader natamycin/mycosamine ratio of 1:10  to 10:1 as claimed, since a skilled artisan would not be able to ascertain a trend that could be extended to the broader range.
Second, the claims are directed to a composition as opposed a method. The demonstrated results may be germane to the patentability of a method of inhibiting microorganism using the mixture of natamycin and mycosamine, they are not germane to the patentability of the claimed mixture, for the reason that the scope of the claim only requires the presence of natamycin and mycosamine, but does not require the presence of those fungi species recited in Example 1-4.
Third, where the preponderance of arts has shown that mycosamine does not have any antifungal effect (see page 4, line 23-26 of De Hann and  ([0004-0005] of Coyne), it is unclear why Examples 1-4 of the specification has shown that mycosamine has very strong antifungal activity against Candida, Saccharomyces, Zygosaccharomyces, Penicillium and Trichoderma species. Particularly, Example 2 and 4 indicate that individually, mycosamine is more potent than natamycin in inhibiting Candida glabrate and blend of fungi (e.g.,  the MIC of mycosamine is smaller than natamycin), and Example 3 shows that mycosamine is equally potent in inhibiting Candida krusei to natamycin (e.g., the two have the same MIC). Applicant is invited to shed more light how the minimum inhibitory concentration of mycosamine or natamycin is determined (for example, is it agar, broth dilution method or well plate method that  is applied?  What are the incubation time and temperature?  Which of Visualization/ reader/ scanner method is used? What is positive and negative control used if a spectrophotometer is used to measure absorbance?).
For the reasons set forth above, the examiner has determined that the demonstrated results are not sufficient in rebutting the prima facie case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793